DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 1-20 are allowed.
Claims 1-20 are considered to be allowable since none of prior art teach or suggest claimed limitations teach or suggest claimed limitations having a package comprising a first semiconductor chip disposed on the substrate and having a first through electrode, a second chip stacked on the first chip and having a second through electrode, and a nonconductive film disposed in a bonding zone between the first chip and the second chip, wherein at an edge portion of the bonding zone in a lateral direction, an edge portion of the first chip is recessed in the lateral direction, based on an edge portion of the second chip. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on M-F 9am-8pm Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO P LE/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        
Thao P. Le
AU 2818
9/10/2021